DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 21 and 35 are directed to ineligible subject matter based on an Alice-type analysis.  It is noted the claims are directed to an abstract idea (one of the judicial exceptions).  The claims recites the steps of determining a value of at least one coefficient of a combination fit function using pixel values of a measured image of a target structure; determining a value of a property of the lithographic process using the combination fit function with the determined value of the at least one coefficient.  These steps recited and describe mathematical relationship and algorithms which has been found by the courts to be an abstract idea.  These steps describe nothing more than computer’s basic function of numerical calculation and do not meaningfully limit the performance of the calculation and therefore the claims are not significantly more than abstract idea. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22, 27-30, 33-36, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pisarenco (US 2013/0144560 A1).
With respect to claims 21-22, 29 and 35-36, Pisarenco discloses a method and a corresponding inspection unit and a non-transitory computer program product comprising machine-readable instruction therein, the instruction upon execution by a computer system and comprising all features of the instant claims such as: determining at least one coefficient of a combination fit function using pixel values of a measured image of a target structure (see figure 5; steps 503- 514 and paragraph [0073]), formed by a lithographic process on an object, measured using an imaging system of a metrology apparatus (see figure 4) that selects a certain portion of radiation diffracted by the target structure (W) under certain illumination conditions (dark field)  and determining a value of a property of the lithographic process using the combination fit function with the determined value of the at least one coefficient wherein the combination fit function has a window function (see paragraph [0063]) and wherein the combination fit function has at least one fixed coefficient based on a characteristic or parameter of the target structure (see step 503 figure 5 and paragraph [0067]). 
As to claims 27 and 30, 33 and 39, wherein the target structure is a composite target structure including a plurality of component structures and the combination fit function has a respective fit function for each of the component structure (see paragraph [0067] and figure 5).

                                                                  Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,739,687.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the features/limitations collectively recited in the claims of the instant application are also included, inter alia, in the collective recitation of claims 1-22 of the ‘687 patent.  
With respect to claims 21, 29 and 35 of the instant claims, claim 1 of the ‘687 patent discloses:

    PNG
    media_image1.png
    238
    262
    media_image1.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner




Hvn
2/22/22
/HUNG V NGUYEN/Primary Examiner, Art Unit 2882